Citation Nr: 1229567	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  08-06 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for migraines.

2.  Entitlement to service connection for allergic rhinitis.

3.  Entitlement to service connection for left shoulder disability.

4.  Entitlement to service connection for right shoulder disability.

5.  Entitlement to service connection for stomach problems.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to July 1999.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  By that decision, the RO, in pertinent part, denied service connection for left shoulder rotator cuff tear, right shoulder rotator cuff tear, and stomach problems (identified as gastroesophageal reflux disease (GERD), constipation, and functional bowel syndrome), and found that new and material evidence had not been received to reopen previously denied claims for service connection for allergic rhinitis and migraines.

The Veteran's claim for service connection for allergic rhinitis has heretofore been characterized as a claim to reopen, based on the RO's prior denial of that claim in June 2003.  See, e.g., 38 U.S.C.A. § 5108 (West 2002).  At the time of the June 2003 decision, the RO noted that the claim was being denied, in part, because "[t]he service medical records are negative for a diagnosis of allergic rhinitis . . . ."  Subsequently, in March 2004, the Veteran submitted additional service treatment records to the RO, including a February 1999 record reflecting an in-service clinical assessment of allergic rhinitis.  Inasmuch as the February 1999 record existed, but was not associated with the claims file, at the time of the RO's June 2003 decision, and is clearly relevant to the Veteran's claim, the claim must be reconsidered de novo, without regard to the receipt of new and material evidence.  See 38 C.F.R. § 3.156(c) (2011).
 
As to the Veteran's claims for service connection for disability of the shoulders, the Board notes that, in a March 1999 rating decision, the RO in Atlanta, Georgia established service connection for status post cervical laminectomy "with pain and spasms of [the] neck and shoulders."  The question presented by the current appeal is, in effect, whether the Veteran has a diagnosed or identifiable underlying malady or condition of the shoulders, apart from the symptoms of pain and spasm that have already been service connected, so as to warrant a separate award.  See, e.g., Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

In this regard, the RO has thus far characterized the Veteran's claims for service connection for disability of the shoulders as limited to rotator cuff tears.  However, the evidence shows that she has other pathology of the shoulders, including osteoarthritis and tendonopathy.  Accordingly, the scope of the appeal has been expanded, in light of the decision of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (indicating that a veteran's claim for service connection should not be limited to consideration of a specific diagnosis where the pleadings and evidence suggest a claim of broader scope).

In August 2009, the RO closed the Veteran's appeal with respect to issues adjudicated in an August 2007 rating decision, for failure to file a timely substantive appeal; including claims for service connection for a skin rash and for removal of a large mass or tumor from her esophagus.  See 38 U.S.C.A. § 7105(d)(3) (West 2002).  In October 2011, the RO closed the Veteran's appeal with respect to an issue adjudicated in an April 2010 decision (pertaining to whether a dependent son, R.A., was properly removed from the Veteran's award), for the same reason.  The only issues presently developed and certified for the Board's review are as set forth above, on the title page.

The Board's present decision is limited to the matter of whether new and material evidence has been received to reopen a previously denied claim for service connection for migraines.  For the reasons set forth below, the other issues on appeal-including the underlying matter of the Veteran's entitlement to service connection for migraines-are being REMANDED to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required on her part.


FINDINGS OF FACT

1.  By a decision entered in June 2003, the RO denied the Veteran's claim for service connection for migraines; the Veteran did not appeal, and no new and material evidence was received during the one-year period following mailing of notice of the RO's decision.

2.  Evidence received since the time of the RO's June 2003 decision includes medical evidence reflecting a current diagnosis of migraines; the evidence also includes supporting lay statements from the Veteran's husband and daughter, among others, to the effect that the Veteran suffered from headaches during service, and has had continuity of symptoms ever since.


CONCLUSIONS OF LAW

1.  The RO's June 2003 decision, denying service connection for migraines, is final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2003).

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for migraines.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  However, service connection may also be established if the evidence of record shows that a chronic disorder has been caused or aggravated by an already service-connected disability.  38 C.F.R. § 3.310 (2011); Allen v. Brown, 7 Vet. App. 439 (1995).

In the present case, the RO, by a decision entered in June 2003, denied the Veteran's claim for service connection for migraines.  In October 2003, she asked that her claim be reopened.  Additional evidence was thereafter received during the one-year period following mailing of notice of the RO's June 2003 decision, in connection with the October 2003 claim to reopen-including VA and private medical treatment and examination reports-but none of that evidence contained any new information linking migraines to service or an already service-connected disability.  As such, it was not new and material.  See, e.g., 38 C.F.R. § 3.156(b); Muehl v. West, 13 Vet. App. 159, 161-62 (1999); see also 38 C.F.R. § 20.304 (the filing of additional evidence after receipt of notice of an adverse determination does not extend the time limit for initiating an appeal from that determination).

Moreover, the Veteran's October 2003 submission was clearly framed as a request to reopen, and not as a notice of disagreement (NOD).  See 38 C.F.R. § 20.201 (2003) (defining an NOD as "a written communication . . . expressing dissatisfaction or disagreement with an adjudicative determination . . . and a desire to contest the result . . . .").   Nor does the record otherwise reflect that she initiated an appeal during the one-year period following mailing of notice of the RO's June 2003 decision.  38 C.F.R. §§ 20.200, 20.302(a) (2003).  As a result, the RO's decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103.  Accordingly, the claim may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, the evidence received since the time of the June 2003 disallowance includes VA and private medical evidence reflecting a current diagnosis of migraines.  The evidence also includes supporting lay statements from the Veteran's husband and daughter, among others, to the effect that the Veteran suffered from headaches during service, and has had continuity of symptoms ever since.  This evidence was not before the RO when the Veteran's claim was denied in June 2003, relates to an unestablished fact necessary to substantiate the claim (i.e., that the Veteran has migraines that may be associated with service), and, presuming its credibility for new and material evidence purposes, raises a reasonable possibility of substantiating the claim.  It is therefore new and material.  The claim for service connection for migraines is reopened.

In view of the Board's present action on this claim, there is no need to engage in any analysis with respect to whether the requirements of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), have been satisfied with respect to the question of reopening.  See, e.g., Kent v. Nicholson, 20 Vet. App. 1 (2006).  That matter is moot.


ORDER

The Veteran's claim for service connection for migraines is reopened; to this limited extent, the appeal is granted.


REMAND

The evidence of record suggests that the Veteran's headaches might be caused or aggravated by her service-connected cervical spine disability, and that some of her "stomach problems" (namely, constipation) may be caused or aggravated by pain  medications prescribed, in part, for service-connected disabilities.  Thus far, the Veteran has not been properly notified of the information and evidence necessary to substantiate a claim for secondary service connection, as required by law.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011).  This needs to be corrected.

During a Board hearing held in January 2012, the Veteran testified that she was receiving treatment for pain (including headaches) from two private physicians, Drs. Serrato and Chung.  In addition, the evidence indicates that the Veteran may have received treatment for gastrointestinal complaints from a Dr. Patel more recently than March 2005.  Presently, the claims file does not contain complete clinical records from Dr. Serrato, records from Dr. Patel dated later than March 2005, or any records at all from Dr. Chung.  Further development is therefore required.  See 38 C.F.R. § 3.159(e)(2) (if VA becomes aware of the existence of relevant records before deciding a claim, VA will, among other things, request that the claimant provide a release for the records).

The record indicates that the Veteran applied for disability benefits from the Social Security Administration (SSA) sometime around June 2000, and that her application was later denied.  It is unclear whether her SSA claim was based on any of the disabilities currently at issue in this appeal.  On remand, the Veteran should be asked whether her SSA claim pertained, at least in part, to one or more of these disabilities.  If the Veteran responds in the affirmative, records from SSA should be requested.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) ("When a SSA decision pertains to a completely unrelated medical condition and the veteran makes no specific allegations that would give rise to a reasonable belief that the medical records may nonetheless pertain to the injury for which the veteran seeks benefits, relevance is not established.").

The Veteran's original claim for VA disability compensation was adjudicated in March 1999, based, in part, on service treatment records dated through February 1999.  However, she was not formally discharged from service until July 1999.  As noted previously, the Veteran has since submitted additional service treatment records.  See Introduction, above.  Her submission of records not previously in evidence suggests that still other service medical records may exist; particularly for the period from February to July 1999.  This needs to be investigated.

The evidence of record indicates that the Veteran underwent an in-service cervical laminectomy in January 1996, at the VA Medical Center (VAMC) in Augusta, Georgia.  The evidence also indicates that she received neurological follow-up care at that facility during service, and that she has received post-service care for a variety of medical problems at VA medical facilities in Tuskegee and Montgomery, Alabama, and in Columbus, Georgia.  Presently, the records pertaining to the January 1996 cervical laminectomy at the Augusta VAMC, and the related periods of hospitalization and follow-up, have not been obtained for review, but may contain information relevant to the claims on appeal.  In addition, there are no post-service records of treatment from the VA facilities in Tuskegee and Montgomery, Alabama, and in Columbus, Georgia, dated prior to January 2002, between January 2003 and April 2006, or after January 2012.  Because such records could bear on the outcome of the Veteran's appeal, efforts should be made to procure them.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (e)(2) (2011).  

With respect to the Veteran's claim for service connection for migraines, her service treatment records show that she complained of frequent headaches at the time of an in-service VA examination conducted in September 1998, and then again at the time of her service separation examination in November 1998.  No pertinent diagnoses were recorded.  However, she has continued to complain of headaches during the years since service, has been diagnosed with migraines, and has submitted supporting lay statements from her husband and daughter, among others, to the effect that she suffered from headaches during service, and has had continuity of symptoms ever since.  In addition, records from Southeast Regional Pain Center, dated in 2002, appear to suggest that her headaches might be caused or aggravated by her service-connected cervical spine disability.  Under the circumstances, the Board finds it necessary to obtain an examination and opinion with respect to the likelihood that the Veteran's currently diagnosed headache disability had its onset in, or is otherwise related to, her period of active service, or to an already service-connected disability.  See, e.g., McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).

With respect to the Veteran's claim for service connection for allergic rhinitis, her service treatment records show that she was found to have rhinitis, not otherwise specified (NOS) in January 1980; that she was found to have recurrent laryngitis and post-nasal drip in February 1989; and that she had sinusitis in January, February, and June 1990.  She complained of seasonal sinusitis and hay fever at the time of her separation examination in November 1998, and was given a clinical assessment of allergic rhinitis during service in February 1999.  Some post-service records reflect diagnoses of allergic rhinitis; others show sinusitis or "chronic sinus problems."  In addition, a July 2002 record from Martin Army Community Hospital suggests that the Veteran's primary problem is nonallergic rhinitis.  None of the records contain a probative opinion as to whether any or all of these diagnostic entities has their onset in, or can otherwise be attributed to, the Veteran's period of active service.  A medical examination and opinion are therefore required.  See, e.g., McLendon, supra.

With respect to the Veteran's claim for service connection for disability of the shoulders, the Veteran says that she overworked her shoulders lifting heavy items in a postal facility during service in Korea.  She also says that her arms were injured later in service, when a cable on a weight machine broke and jerked them.  The service treatment records currently in the claims file are entirely devoid of any mention of injury to either shoulder, or to joint-related pathology of the shoulder such as arthritis, tendonopathy, or rotator cuff tears.  However, when the Veteran was examined for VA compensation purposes during service in September 1998, it was noted that she had limitation of motion in both shoulders on flexion and abduction, with minimal marginal spurring of the thoracic spine.  Spasms of the trapezius muscle were noted in November 1998.  Post-service, the Veteran complained of shoulder pain and underwent a number of radiological studies: 
X-rays in April 2000 and March 2002 were interpreted as normal; and x-rays in November 2001 were interpreted to reveal osteoarthritis.  In December 2003, the Veteran was involved in a motor vehicle accident.  Magnetic resonance imaging (MRI) in October 2004 revealed tendonopathy of both shoulders, with a distinctly abnormal and injured rotator cuff on the right and evidence of a partial tear on 
the left, and later MRIs revealed substantially similar findings.  Under the circumstances, the Board finds it necessary to obtain an examination and opinion with respect to the likelihood that the Veteran's currently shown shoulder pathology had its onset in, or is otherwise related to, her period of active service.  See, e.g., McLendon, supra.

Finally, as to the Veteran's claim for service connection for stomach problems, her service treatment records show that she complained of abdominal discomfort on various occasions during service, with a normal upper gastrointestinal series in August 1983; that she complained of stomach pain occurring three to four times per day on in-service VA examination in September 1998; and that she reported that she often had mid-sternum chest pain, and took Tagamet, when she was examined for separation from service in November 1998.  Post-service, the medical evidence shows that she has been diagnosed with constipation/functional bowel syndrome-thought at times to be due to narcotics she was taking for control of pain-as well as hiatal hernia, gastritis, esophageal ulcers, and GERD.  Under the circumstances, the Board also finds it necessary to obtain an examination and opinion with respect to the likelihood that any currently shown digestive pathology had its onset in, or is otherwise related to, her period of active service, or to an already service-connected disability.  See, e.g., McLendon v. Nicholson, supra. 

For the reasons stated, this case is REMANDED for the following actions:

1.  Send the Veteran and her representative a VCAA notice letter advising them of the evidence and information necessary to substantiate a claim for service connection on a secondary basis.  The Veteran and her representative must be afforded a reasonable opportunity to respond to the notice, and any additional information or evidence received must be associated with the claims file.

2.  Ask the Veteran to provide completed medical release forms for records pertaining to any relevant treatment she has received from Drs. Serrato and Chung (at any time) and Dr. Patel (since March 2005).  Also ask the Veteran to identify, and provide appropriate releases for, any other care providers who may possess new or additional evidence pertinent to the issues on appeal, including Martin Army Community Hospital, if appropriate.  If she provides the necessary release(s), the identified relevant records should be requested.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.  If any of the identified records are not available, the claims file should be annotated to reflect that fact, and the Veteran and her representative should be notified.

3.  Ask the Veteran to advise the RO/AMC whether her past claim for SSA disability benefits was based, at least in part, on migraines, allergic rhinitis, shoulder disability, and/or stomach problems.  If she responds in the affirmative, request from SSA the records pertinent to the appellant's claim for SSA disability benefits, as well as the medical records relied upon concerning that claim.  If the records are not available, the claims file should be annotated to reflect that fact, and the Veteran and her representative should be notified.

4.  Make efforts through official sources to obtain any additional service treatment records for the Veteran that may exist, including, but not limited to, any records relating to the period from February to July 1999.  The evidence obtained, if any, should be associated with the claims file.  If the records are not available, the claims file should be annotated to reflect that fact, and the Veteran and her representative should be notified.

5.  Request from the VAMC in August, Georgia all records pertaining to the cervical laminectomy the Veteran underwent at that facility in January 1996, and the related periods of hospitalization and follow-up, including, but not limited to, any and all relevant non-electronic (i.e., typed or hand-written) clinical records, progress notes, and/or reports of hospitalization, whether or not they have been archived.  The evidence obtained, if any, should be associated with the claims file or Virtual VA file.  If no such records are available, the file should be annotated to reflect that fact, and the Veteran and her representative should be notified.

6.  Request relevant treatment records from the VAMCs in Tuskegee and Montgomery, Alabama, and the VA Community Based Outpatient Clinic in Columbus, Georgia, dated prior to January 2002, between January 2003 and April 2006, and after January 2012, including, but not limited to, any and all relevant non-electronic (i.e., typed or hand-written) clinical records, progress notes, and/or reports of hospitalization, whether or not they have been archived.  The evidence obtained, if any, should be associated with the claims file or Virtual VA file.  If no such records are available, the file should be annotated to reflect that fact, and the Veteran and her representative should be notified.

7.  After all of the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for a neurological examination.  The examiner should review the claims file, examine the Veteran, perform any testing deemed necessary, and provide an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the Veteran has a current headache disability (including migraines) that had its onset in, or is otherwise related to, her period of active service, to include as due to the cervical laminectomy she underwent during service in January 1996.  In so doing, the examiner should discuss the significance, if any, of service treatment records showing that the Veteran complained of frequent headaches at the time of an in-service VA examination conducted in September 1998, and then again at the time of her service separation examination in November 1998; post-service evidence showing that she has been diagnosed with migraines; and statements from the Veteran and others to the effect that her headaches began in service and have continued since.  The examiner should also discuss the significance, if any, of the evidence showing that the Veteran struck her forehead on a steering wheel during an in-service motor vehicle accident in May 1996.
 
If it is the examiner's conclusion that it is unlikely that the Veteran has a current headache disability that had its onset in, or is otherwise related to, her period of active service, the examiner should offer an opinion as to whether it is at least as likely as not that the Veteran has a current headache disability (including migraines) that has been caused or permanently worsened beyond normal progression (aggravated) by the service-connected disability of her cervical spine.  In so doing, the examiner should discuss the significance, if any, of records from Southeast Regional Pain Center, dated in 2002, to the effect that the Veteran's headaches might be attributable to pain and paresthesias radiating from the cervical spine.  If the examiner concludes the service-connected cervical spine disability aggravates her headache disability, the examiner should attempt to quantify the degree of aggravation.

A complete medical rationale for all opinions expressed must be provided.

8.  Also arrange to have the Veteran scheduled for an ear, nose, and throat examination.  The examiner should review the claims file, examine the Veteran, perform any testing deemed necessary, and provide an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the Veteran has a current sinus disability (including allergic or nonallergic rhinitis and/or sinusitis) that had its onset in, or is otherwise related to, her period of active service.  In so doing, the examiner should discuss the significance, if any, of service treatment records showing she was found to have rhinitis, not otherwise specified (NOS) in January 1980; that she was found to have recurrent laryngitis and post-nasal drip in February 1989; that she had sinusitis in January, February, and June 1990; that she complained of seasonal sinusitis and hay fever at the time of her separation examination in November 1998; and that she was given a clinical assessment of allergic rhinitis during service in February 1999.

A complete medical rationale for all opinions expressed must be provided.

9.  Also arrange to have the Veteran scheduled for an examination of her shoulders.  The examiner should review the claims file, examine the Veteran, perform any testing deemed necessary, and provide an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the Veteran has a current disability of either shoulder (including osteoarthritis, tendonopathy, and/or rotator cuff tears) that had its onset in, or is otherwise related to, her period of active service.  In so doing, the examiner should discuss the significance, if any, of service treatment records showing that limitation of motion of both shoulders on flexion and abduction, with minimal marginal spurring of the thoracic spine, was noted on VA compensation examination conducted during service in September 1998, with spasms of the trapezius muscle noted in November 1998.  The examiner should also discuss the significance, if any, of post-service records showing that the Veteran thereafter complained of shoulder pain and underwent a number of radiological studies-including X-rays in April 2000 and March 2002 that were interpreted as normal, and x-rays in November 2001 that were interpreted to reveal osteoarthritis; that she was involved in a motor vehicle accident in December 2003; and that MRIs in October 2004 revealed tendonopathy of both shoulders, with a distinctly abnormal and injured rotator cuff on the right and evidence of a partial tear on the left, with similar findings on later studies.

If it is the examiner's conclusion that it is unlikely that one or more of the shoulder disabilities identified had its onset in, or is otherwise related to, the Veteran's period of active service, the examiner should offer an opinion as to whether it is at least as likely as not that such disability has been caused or permanently worsened beyond normal progression (aggravated) by the pain and spasms of the shoulders that has been recognized by VA as a symptom of the service-connected disability of her cervical spine.  If the examiner concludes the service-connected cervical spine disability aggravates her shoulder disabilities, the examiner should attempt to quantify the degree of aggravation.

A complete medical rationale for all opinions expressed must be provided.

10.  Also arrange to have the Veteran scheduled for an examination of her digestive tract.  The examiner should review the claims file, examine the Veteran, perform any testing deemed necessary, and provide an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the Veteran has a current disability of the digestive tract (including constipation/functional bowel syndrome, hiatal hernia, gastritis, esophageal ulcers, and/or GERD) that had its onset in, or is otherwise related to, her period of active service.  In so doing, the examiner should discuss the significance, if any, of service treatment records showing that she complained of abdominal discomfort on various occasions during service, with a normal upper gastrointestinal series in August 1983; that she complained of stomach pain occurring three to four times per day on in-service VA examination in September 1998; and that she reported that she often had mid-sternum chest pain, and took Tagamet, when she was examined for separation from service in November 1998.

If it is the examiner's conclusion that it is unlikely that one or more of the digestive tract disabilities identified had its onset in, or is otherwise related to, the Veteran's period of active service, the examiner should offer an opinion as to whether it is at least as likely as not that such disability has been caused or permanently worsened beyond normal progression (aggravated) by pain medications used to treat the Veteran's service-connected disabilities.  If the examiner concludes the service-connected cervical spine disability aggravates her gastrointestinal disabilities, the examiner should attempt to quantify the degree of aggravation
 
A complete medical rationale for all opinions expressed must be provided.

11.  After conducting any additional development deemed necessary, the claims file should again be reviewed.  If any benefit sought remains denied, furnish a supplemental statement of the case (SSOC) to the Veteran and her representative, and afford them an opportunity to respond.

Thereafter, the claims file should be returned to the Board, if otherwise in order.  No action is required by the appellant until she receives further notice, but she may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


